
	
		II
		Calendar No. 488
		111th CONGRESS
		2d Session
		S. 3267
		[Report No. 111–235]
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2010
			Mr. Dodd (for himself,
			 Ms. Collins, Mr. Lieberman, Mr.
			 McCain, and Mr. Carper)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			July 28, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve the provision of assistance to fire
		  departments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Grants Reauthorization Act of
			 2010.
		2.Amendments to
			 definitions
			(a)In
			 generalSection 4 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203) is
			 amended—
				(1)in paragraph (3), by inserting ,
			 except as otherwise provided, after means;
				(2)in paragraph (4), by striking
			 Director means and all that follows through
			 Agency; and inserting Administrator of FEMA
			 means the Administrator of the Federal Emergency Management
			 Agency;;
				(3)in paragraph
			 (5)—
					(A)by inserting
			 Indian tribe, after county,; and
					(B)by striking
			 and firecontrol and inserting and
			 fire control;
					(4)by redesignating
			 paragraphs (6) through (9) as paragraphs (7) through (10), respectively;
				(5)by inserting after
			 paragraph (5), the following:
					
						(6)Indian
				tribe has the meaning given that term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b) and
				tribal means of or pertaining to an Indian
				tribe;
						;
				(6)by redesignating
			 paragraphs (9) and (10), as redesignated by paragraph (4), as paragraphs (10)
			 and (11);
				(7)by inserting after
			 paragraph (8), as redesignated by paragraph (4), the following:
					
						(9)Secretary
				means, except as otherwise provided, the Secretary of Homeland
				Security;
						;
				and
				(8)by amending
			 paragraph (10), as redesignated by paragraph (6), to read as follows:
					
						(10)State
				has the meaning given the term in section 2 of the Homeland Security Act of
				2002 (6 U.S.C.
				101).
						.
				(b)Conforming
			 amendments
				(1)The Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) is amended by
			 striking Director each place it appears and inserting
			 Administrator of FEMA.
				(2)Section 15(a) of
			 such Act (15 U.S.C. 2213(a)) is amended by striking Director's
			 Award each place it appears and inserting Administrator of
			 FEMA's Award.
				3.Assistance to
			 firefighter grantsSection 33
			 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) is
			 amended to read as follows:
			
				33.Firefighter
				assistance
					(a)DefinitionsIn
				this section:
						(1)Available grant
				fundsThe term available grant funds, with respect
				to a fiscal year, means those funds appropriated pursuant to the authorization
				of appropriations in subsection (p)(1) for such fiscal year less any funds used
				for administrative costs pursuant to subsection (p)(2) in such fiscal
				year.
						(2)Career fire
				departmentThe term career fire department means a
				fire department that has an all-paid force of firefighting personnel other than
				paid-on-call firefighters.
						(3)Combination fire
				departmentThe term combination fire department
				means a fire department that has—
							(A)paid firefighting
				personnel; and
							(B)volunteer
				firefighting personnel.
							(4)Firefighting
				personnelThe term firefighting personnel means
				individuals, including volunteers, who are firefighters, officers of fire
				departments, or emergency medical service personnel of fire departments.
						(5)Nonaffiliated
				EMS organizationThe term nonaffiliated EMS
				organization means a public or private nonprofit emergency medical
				services organization that is not affiliated with a hospital and does not serve
				a geographic area in which the Administrator of FEMA finds that emergency
				medical services are adequately provided by a fire department.
						(6)Paid-on-callThe
				term paid-on-call means firefighting personnel who are paid a
				stipend for each event to which they respond.
						(7)Volunteer fire
				departmentThe term volunteer fire department means
				a fire department that has an all-volunteer force of firefighting
				personnel.
						(b)Assistance
				program
						(1)AuthorityIn
				accordance with this section, the Administrator of FEMA may, in consultation
				with the Administrator of the United States Fire Administration, award—
							(A)assistance to
				firefighters grants under subsection (c); and
							(B)fire prevention
				and safety grants and other assistance under subsection (d).
							(2)Administrative
				assistanceThe Administrator of FEMA shall—
							(A)establish specific
				criteria for the selection of grant recipients under this section; and
							(B)provide assistance
				with application preparation to applicants for such grants.
							(c)Assistance to
				firefighters grants
						(1)In
				generalThe Administrator of FEMA may, in consultation with the
				chief executives of the States in which the recipients are located, award
				grants on a competitive basis directly to—
							(A)fire departments,
				for the purpose of protecting the health and safety of the public and
				firefighting personnel throughout the United States against fire, fire-related,
				and other hazards;
							(B)nonaffiliated EMS
				organizations to support the provision of emergency medical services;
				and
							(C)State fire
				training academies for the purposes described in subparagraphs (G), (H), and
				(I) of paragraph (3).
							(2)Maximum grant
				amounts
							(A)PopulationThe
				Administrator of FEMA may not award a grant under this subsection in excess of
				amounts as follows:
								(i)In the case of a
				recipient that serves a jurisdiction with 100,000 people or fewer, the amount
				of the grant awarded to such recipient shall not exceed $1,000,000 in any
				fiscal year.
								(ii)In the case of a
				recipient that serves a jurisdiction with more than 100,000 people but not more
				than 500,000 people, the amount of the grant awarded to such recipient shall
				not exceed $2,000,000 in any fiscal year.
								(iii)In the case of a
				recipient that serves a jurisdiction with more than 500,000 but not more than
				1,000,000 people, the amount of the grant awarded to such recipient shall not
				exceed $3,000,000 in any fiscal year.
								(iv)In the case of a
				recipient that serves a jurisdiction with more than 1,000,000 people but not
				more than 2,500,000 people, the amount of the grant awarded to such recipient
				shall not exceed $6,000,000 for any fiscal year.
								(v)In the case of a
				recipient that serves a jurisdiction with more than 2,500,000 people, the
				amount of the grant awarded to such recipient shall not exceed $9,000,000 in
				any fiscal year.
								(B)State fire
				training academiesThe Administrator of FEMA may not award a
				grant under this subsection to a State fire training academy in an amount that
				exceeds $1,000,000 in any fiscal year.
							(C)Aggregate
								(i)In
				generalNotwithstanding subparagraphs (A) and (B) and except as
				provided under clause (ii), the Administrator of FEMA may not award a grant
				under this subsection in a fiscal year in an amount that exceeds the amount
				that is one percent of the available grant funds in such fiscal year.
								(ii)ExceptionThe
				Administrator of FEMA may waive the limitation in clause (i) with respect to a
				grant recipient if the Administrator of FEMA determines that such recipient has
				an extraordinary need for a grant in an amount that exceeds the limit under
				clause (i).
								(3)Use of grant
				fundsEach entity receiving a grant under this subsection shall
				use the grant for one or more of the following purposes:
							(A)To train
				firefighting personnel in—
								(i)firefighting;
								(ii)emergency medical
				services and other emergency response (including response to natural disasters,
				acts of terrorism, and other man-made disasters);
								(iii)arson prevention
				and detection;
								(iv)maritime
				firefighting; or
								(v)the handling of
				hazardous materials.
								(B)To train
				firefighting personnel to provide any of the training described in subparagraph
				(A).
							(C)To fund the
				creation of rapid intervention teams to protect firefighting personnel at the
				scenes of fires and other emergencies.
							(D)To certify—
								(i)fire inspectors;
				and
								(ii)building
				inspectors—
									(I)whose
				responsibilities include fire safety inspections; and
									(II)who are employed
				by or serving as volunteers with a fire department.
									(E)To establish
				wellness and fitness programs for firefighting personnel to ensure that the
				firefighting personnel are able to carry out their duties as
				firefighters.
							(F)To fund emergency
				medical services provided by fire departments and nonaffiliated EMS
				organizations.
							(G)To acquire
				additional firefighting vehicles, including fire trucks and other
				apparatus.
							(H)To acquire
				additional firefighting equipment, including equipment for—
								(i)fighting fires
				with foam in remote areas without access to water; and
								(ii)communications,
				monitoring, and response to a natural disaster, act of terrorism, or other
				man-made disaster, including the use of a weapon of mass destruction.
								(I)To acquire
				personal protective equipment, including personal protective equipment—
								(i)prescribed for
				firefighting personnel by the Occupational Safety and Health Administration of
				the Department of Labor; or
								(ii)for responding to
				a natural disaster or act of terrorism or other man-made disaster, including
				the use of a weapon of mass destruction.
								(J)To modify fire
				stations, fire training facilities, and other facilities to protect the health
				and safety of firefighting personnel.
							(K)To educate the
				public about arson prevention and detection.
							(L)To provide
				incentives for the recruitment and retention of volunteer firefighting
				personnel for volunteer firefighting departments and other firefighting
				departments that utilize volunteers.
							(M)To support such
				other activities, consistent with the purposes of this subsection, as the
				Administrator of FEMA determines appropriate.
							(d)Fire prevention
				and safety grants
						(1)In
				generalFor the purpose of assisting fire prevention programs and
				supporting firefighter health and safety research and development, the
				Administrator of FEMA may, on a competitive basis—
							(A)award grants to
				fire departments;
							(B)award grants to,
				or enter into contracts or cooperative agreements with, national, State, local,
				tribal, or nonprofit organizations that are not fire departments and that are
				recognized for their experience and expertise with respect to fire prevention
				or fire safety programs and activities and firefighter research and development
				programs, for the purpose of carrying out—
								(i)fire prevention
				programs; and
								(ii)research to
				improve firefighter health and life safety; and
								(C)award grants to,
				or enter into contracts with, regionally accredited institutions of higher
				education and national fire service organizations or national fire safety
				organizations to support joint programs focused on reducing firefighter
				fatalities and non-fatal injuries, including programs for establishing fire
				safety research centers as the Administrator of FEMA determines
				appropriate.
							(2)Maximum grant
				amountA grant awarded under this subsection may not be for an
				amount greater than $1,500,000 for a fiscal year.
						(3)Use of grant
				fundsEach entity receiving a grant under this subsection shall
				use the grant for one or more of the following purposes:
							(A)To enforce fire
				codes and promote compliance with fire safety standards.
							(B)To fund fire
				prevention programs.
							(C)To fund wildland
				fire prevention programs, including education, awareness, and mitigation
				programs that protect lives, property, and natural resources from fire in the
				wildland-urban interface.
							(D)In the case of a
				grant awarded under paragraph (1)(C), to fund the establishment or operation
				of—
								(i)a fire safety
				research center; or
								(ii)a program at such
				a center.
								(E)To support such
				other activities, consistent with the purposes of this subsection, as the
				Administrator of FEMA determines appropriate.
							(e)Applications for
				grants
						(1)In
				generalAn entity seeking a grant under this section shall submit
				to the Administrator of FEMA an application therefor in such form and in such
				manner as the Administrator of FEMA determines appropriate.
						(2)ElementsEach
				application submitted under paragraph (1) shall include the following:
							(A)A description of
				the financial need of the applicant for the grant.
							(B)An analysis of the
				costs and benefits, with respect to public safety, of the use for which a grant
				is requested.
							(C)An agreement to
				provide information to the national fire incident reporting system for the
				period covered by the grant.
							(D)A list of other
				sources of funding received by the applicant—
								(i)for the same
				purpose for which the applicant for a grant under this section was submitted;
				or
								(ii)from the Federal
				Government for other fire-related purposes.
								(E)Such other
				information as the Administrator of FEMA determines appropriate.
							(3)Joint or
				regional applications
							(A)In
				generalTwo or more entities may submit an application under
				paragraph (1) for a grant under this section to fund a joint program or
				initiative, including acquisition of shared equipment or vehicles.
							(B)NonexclusivityApplications
				under this paragraph may be submitted instead of or in addition to any other
				application submitted under paragraph (1).
							(C)GuidanceThe
				Administrator of FEMA shall—
								(i)publish guidance
				on applying for and administering grants awarded for joint programs and
				initiatives described in subparagraph (A); and
								(ii)encourage
				applicants to apply for grants for joint programs and initiatives described in
				subparagraph (A) as the Administrator of FEMA determines appropriate to achieve
				greater cost effectiveness and regional efficiency.
								(f)Peer review of
				grant applications
						(1)In
				generalThe Administrator of FEMA shall, after consultation with
				national fire service and emergency management organizations, appoint fire
				service personnel and personnel from nonaffiliated EMS organizations to conduct
				peer reviews of applications received under subsection (e)(1).
						(2)Assignment of
				reviewsIn administering the peer review process under paragraph
				(1), the Administrator of FEMA shall ensure that—
							(A)applications
				submitted by career fire departments are reviewed primarily by personnel from
				career fire departments;
							(B)applications
				submitted by volunteer fire departments are reviewed primarily by personnel
				from volunteer fire departments;
							(C)applications
				submitted by combination fire departments and fire departments using
				paid-on-call firefighting personnel are reviewed primarily by personnel from
				such fire departments; and
							(D)applications for
				grants to fund emergency medical services pursuant to subsection (c)(3)(F) are
				reviewed primarily by emergency medical service personnel, including—
								(i)emergency medical
				service personnel affiliated with fire departments; and
								(ii)personnel from
				nonaffiliated EMS organizations.
								(3)Review of
				applications for fire prevention and safety grants submitted by nonprofit
				organizations that are not fire departmentsIn conducting a
				review of an application submitted under subsection (e)(1) by a nonprofit
				organization described in subsection (d)(1)(B), a peer reviewer may not
				recommend the applicant for a grant under subsection (d) unless such applicant
				is recognized for its experience and expertise with respect to—
							(A)fire prevention or
				safety programs and activities; or
							(B)firefighter
				research and development programs.
							(4)Applicability of
				Federal Advisory Committee ActThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall not apply to activities carried out pursuant to this
				subsection.
						(g)Prioritization
				and allocation of grant awardsIn awarding grants under this
				section, the Administrator of FEMA shall—
						(1)consider the
				findings and recommendations of the peer reviews carried out under subsection
				(f);
						(2)consider the
				degree to which an award will reduce deaths, injuries, and property damage by
				reducing the risks associated with fire-related and other hazards;
						(3)consider the
				extent of the need of an applicant for a grant under this section and the need
				to protect the United States as a whole;
						(4)consider the
				number of calls requesting or requiring a fire fighting or emergency medical
				response received by an applicant; and
						(5)ensure that of the
				available grant funds—
							(A)not less than 25
				percent are awarded to career fire departments;
							(B)not less than 25
				percent are awarded to volunteer fire departments; and
							(C)not less than 25
				percent are awarded to combination fire departments and fire departments using
				paid-on-call firefighting personnel.
							(h)Additional
				requirements and limitations
						(1)Funding for
				emergency medical servicesNot less than 3.5 percent of the
				available grant funds for a fiscal year shall be awarded under this section for
				purposes described in subsection (c)(3)(F).
						(2)Grant awards to
				nonaffiliated EMS organizationsNot more than 2 percent of the
				available grant funds for a fiscal year shall be awarded under this section to
				nonaffiliated EMS organizations.
						(3)Funding for fire
				prevention and safety grantsFor each fiscal year, not less than
				10 percent of the aggregate of grant amounts under this section in that fiscal
				year shall be awarded under subsection (d).
						(4)State fire
				training academiesNot more than 3 percent of the available grant
				funds for a fiscal year shall be awarded under subsection (c)(1)(C).
						(5)Amounts for
				purchasing firefighting vehiclesNot more than 25 percent of the
				available grant funds for a fiscal year may be used to assist grant recipients
				to purchase vehicles pursuant to subsection (c)(3)(G).
						(i)Further
				considerations
						(1)Assistance to
				firefighters grants to fire departmentsIn considering
				applications for grants under subsection (c)(1)(A), the Administrator of FEMA
				shall consider the extent to which the grant would enhance the daily operations
				of the applicant and the impact of such a grant on the protection of lives and
				property.
						(2)Applications
				from nonaffiliated EMS organizationsIn the case of an
				application submitted under subsection (e)(1) by a nonaffiliated EMS
				organization, the Administrator of FEMA shall consider the extent to which
				other sources of Federal funding are available to the applicant to provide the
				assistance requested in such application.
						(3)Awarding fire
				prevention and safety grants to certain organizations that are not fire
				departmentsIn the case of applicants for grants under this
				section who are described in subsection (d)(1)(B), the Administrator of FEMA
				shall give priority to applicants who focus on—
							(A)prevention of
				injuries to high risk groups from fire; and
							(B)research programs
				that demonstrate a potential to improve firefighter safety.
							(4)Avoiding
				duplicationThe Administrator of FEMA shall review lists
				submitted by applicants pursuant to subsection (e)(2)(D) and take such actions
				as the Administrator of FEMA considers necessary to prevent unnecessary
				duplication of grant awards.
						(j)Matching and
				maintenance of expenditure requirements
						(1)Matching
				requirement for assistance to firefighters grants
							(A)In
				generalExcept as provided in subparagraph (B), an applicant
				seeking a grant to carry out an activity under subsection (c) shall agree to
				make available non-Federal funds to carry out such activity in an amount equal
				to not less than 15 percent of the grant awarded to such applicant under such
				subsection.
							(B)Exception for
				entities serving small communitiesIn the case that an applicant
				seeking a grant to carry out an activity under subsection (c) serves a
				jurisdiction of—
								(i)more than 20,000
				residents but not more than 50,000 residents, the applicant shall agree to make
				available non-Federal funds in an amount equal to not less than 10 percent of
				the grant award to such applicant under such subsection; or
								(ii)20,000 residents
				or fewer, the applicant shall agree to make available non-Federal funds in an
				amount equal to not less than 5 percent of the grant awarded to such applicant
				under such subsection.
								(2)Matching
				requirement for fire prevention and safety grants
							(A)In
				generalAn applicant seeking a grant to carry out an activity
				under subsection (d) shall agree to make available non-Federal funds to carry
				out such activity in an amount equal to not less than 5 percent of the grant
				awarded to such applicant under such subsection.
							(B)Means of
				matchingAn applicant for a grant under subsection (d) may meet
				the matching requirement under subparagraph (A) through direct funding, funding
				of complementary activities, or the provision of staff, facilities, services,
				material, or equipment.
							(3)Maintenance of
				expendituresAn applicant seeking a grant under subsection (c) or
				(d) shall agree to maintain during the term of the grant the applicant's
				aggregate expenditures relating to the uses described in subsections (c)(3) and
				(d)(3) at not less than 80 percent of the average amount of such expenditures
				in the 2 fiscal years preceding the fiscal year in which the grant amounts are
				received.
						(4)Waiver
							(A)In
				generalExcept as provided in subparagraph (C)(ii), the
				Administrator of FEMA may waive or reduce the requirements of paragraphs (1),
				(2), and (3) in cases of demonstrated economic hardship.
							(B)Guidelines
								(i)In
				generalThe Administrator of FEMA shall establish and publish
				guidelines for determining what constitutes economic hardship for purposes of
				this paragraph.
								(ii)ConsiderationsIn
				developing guidelines under clause (i), the Administrator of FEMA shall
				consider, with respect to relevant communities, the following:
									(I)Changes in
				unemployment rates from previous years.
									(II)Changes in
				percentages of individuals eligible to receive food stamps from previous
				years.
									(III)Such other
				factors as the Administrator considers appropriate.
									(C)Certain
				applicants for fire prevention and safety grantsThe authority
				under subparagraph (A) shall not apply with respect to a nonprofit organization
				that—
								(i)is described in
				subsection (d)(1)(B); and
								(ii)is not a fire
				department or emergency medical services organization.
								(k)Grant
				guidelines
						(1)GuidelinesFor
				each fiscal year, before awarding any grants under this section, the
				Administrator of FEMA shall publish in the Federal Register—
							(A)guidelines that
				describe—
								(i)the process for
				applying for grants under this section; and
								(ii)the criteria that
				will be used for selecting grant recipients; and
								(B)an explanation of
				any differences between such guidelines and the recommendations obtained under
				paragraph (2).
							(2)Annual meeting
				to obtain recommendations
							(A)In
				generalFor each fiscal year, the Administrator of FEMA shall
				convene a meeting of qualified members of national fire service organizations
				and qualified members of emergency medical service organizations to obtain
				recommendations regarding the following:
								(i)Criteria for the
				awarding of grants under this section.
								(ii)Administrative
				changes to the assistance program established under subsection (b).
								(B)Qualified
				membersFor purposes of this paragraph, a qualified member of an
				organization is a member who—
								(i)is recognized for
				expertise in firefighting or emergency medical services;
								(ii)is not an
				employee of the Federal Government; and
								(iii)in the case of a
				member of an emergency medical service organization, is a member of an
				organization that represents—
									(I)providers of
				emergency medical services that are affiliated with fire departments; or
									(II)nonaffiliated EMS
				providers.
									(3)Applicability of
				Federal Advisory Committee ActThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall not apply to activities under this subsection.
						(l)Accounting
				determinationNotwithstanding any other provision of law, for
				purposes of this section, equipment costs shall include all costs attributable
				to any design, purchase of components, assembly, manufacture, and
				transportation of equipment not otherwise commercially available.
					(m)Eligible grantee
				on behalf of Alaska native villagesThe Alaska Village
				Initiatives, a non-profit organization incorporated in the State of Alaska,
				shall be eligible to apply for and receive a grant or other assistance under
				this section on behalf of Alaska Native villages.
					(n)Training
				standardsIf an applicant for a grant under this section is
				applying for such grant to purchase training that does not meet or exceed any
				applicable national voluntary consensus standards developed under section 647
				of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747), the
				applicant shall submit to the Administrator of FEMA an explanation of the
				reasons that the training proposed to be purchased will serve the needs of the
				applicant better than training that meets or exceeds such standards.
					(o)Ensuring
				effective use of grants
						(1)AuditsThe
				Administrator of FEMA may audit a recipient of a grant awarded under this
				section to ensure that—
							(A)the grant amounts
				are expended for the intended purposes; and
							(B)the grant
				recipient complies with the requirements of subsection (j).
							(2)Performance
				assessment
							(A)In
				generalThe Administrator of FEMA shall develop and implement a
				performance assessment system, including quantifiable performance metrics, to
				evaluate the extent to which grants awarded under this section are furthering
				the purposes of this section, including protecting the health and safety of the
				public and firefighting personnel against fire and fire-related hazards.
							(B)ConsultationThe
				Administrator of FEMA shall consult with fire service representatives and with
				the Comptroller General of the United States in developing the assessment
				system required by subparagraph (A).
							(3)Annual reports
				to Administrator of FEMAThe recipient of a grant awarded under
				this section shall submit to the Administrator of FEMA an annual report
				describing how the recipient used the grant amounts.
						(4)Annual reports
				to Congress
							(A)In
				generalNot later than September 30, 2011, and each year
				thereafter through 2015, the Administrator of FEMA shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Science and Technology of the House of Representatives a report
				that provides—
								(i)information on the
				performance assessment system developed under paragraph (2); and
								(ii)using the
				performance metrics developed under such paragraph, an evaluation of the
				effectiveness of the grants awarded under this section.
								(B)Additional
				informationThe report due under subparagraph (A) on September
				30, 2014, shall also include recommendations for legislative changes to improve
				grants under this section, including recommendations as to whether the
				provisions set forth in subsection (q) should be extended for fiscal years
				after 2015.
							(p)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to carry out this
				section—
							(A)$950,000,000 for
				fiscal year 2011; and
							(B)for each of fiscal
				years 2012 through 2015, an amount equal to the amount authorized for the
				previous fiscal year increased by the percentage by which—
								(i)the Consumer Price
				Index (all items, United States city average) for the previous fiscal year,
				exceeds
								(ii)the Consumer
				Price Index for the fiscal year preceding the fiscal year described in clause
				(i).
								(2)Administrative
				expensesOf the amounts appropriated pursuant to paragraph (1)
				for a fiscal year, the Administrator of FEMA may use not more than 5 percent of
				such amounts for salaries and expenses and other administrative costs incurred
				by the Administrator of FEMA in the course of awarding grants and providing
				assistance under this section.
						(3)Congressionally
				directed spendingConsistent with the requirements in subsections
				(c)(1) and (d)(1) that grants under those subsections be awarded on a
				competitive basis, none of the funds appropriated pursuant to this subsection
				may be used for any congressionally directed spending item (as such term is
				defined in paragraph 5(a) of rule XLIV of the Standing Rules of the
				Senate).
						.
		4.Staffing for
			 adequate fire and emergency response
			(a)Improvements to
			 hiring grants
				(1)Term of
			 grantsSubsection (a)(1)(B) of section 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a) is amended by striking
			 4 years and inserting 3 years.
				(2)Limitation on
			 portion of costs of hiring firefightersSubsection (a)(1)(E) of
			 such section 34 is amended by striking not exceed— and all that
			 follows through the period and inserting not exceed 75 percent in any
			 fiscal year..
				(b)Clarification
			 regarding eligible entities for recruitment and retention
			 grantsThe second sentence of subsection (a)(2) of such section
			 34 is amended by striking organizations on a local or statewide
			 basis and inserting National, State, local, or tribal
			 organizations.
			(c)Maximum amount
			 for hiring firefighterParagraph (4) of subsection (c) of such
			 section 34 is amended to read as follows:
				
					(4)The amount of
				funding provided under this section to a recipient fire department for hiring a
				firefighter in any fiscal year may not exceed 75 percent of the usual annual
				cost of a first-year firefighter in that department at the time the grant
				application was
				submitted.
					.
			(d)WaiversSuch
			 section 34 is further amended—
				(1)by redesignating
			 subsections (d) through (i) as subsection (e) through (j), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Waivers
							(1)In
				generalIn a case of demonstrated economic hardship, the
				Administrator of FEMA may—
								(A)waive the
				requirements of subsection (a)(1)(B)(ii) or subsection (c)(1); or
								(B)waive or reduce
				the requirements in subsection (a)(1)(E) or subsection (c)(2).
								(2)Guidelines
								(A)In
				generalThe Administrator of FEMA shall establish and publish
				guidelines for determining what constitutes economic hardship for purposes of
				paragraph (1).
								(B)ConsiderationsIn
				developing guidelines under subparagraph (A), the Administration shall
				consider, with respect to relevant communities, the following:
									(i)Changes in
				unemployment rates from previous years.
									(ii)Changes in the
				percentages of individuals eligible to receive food stamps from previous
				years.
									(iii)Such other
				considerations as the Administrator of FEMA considers
				appropriate.
									.
				(e)Improvements to
			 performance evaluation requirementsSubsection (e) of such
			 section 34, as redesignated by subsection (d)(1) of this section, is amended by
			 inserting before the first sentence the following:
				
					(1)In
				generalThe Administrator of FEMA shall establish a performance
				assessment system, including quantifiable performance metrics, to evaluate the
				extent to which grants awarded under this section are furthering the purposes
				of this section.
					(2)Submission of
				information
					.
			(f)Report
				(1)In
			 generalSubsection (f) of such section 34, as redesignated by
			 subsection (d)(1) of this section, is amended by striking The
			 authority and all that follows through Congress
			 concerning and inserting the following: Not later than September
			 30, 2014, the Administrator of FEMA shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Science
			 and Technology of the House of Representatives a report on.
				(2)Conforming
			 amendmentThe heading for such subsection is amended by striking
			 Sunset and
			 reports and inserting Report.
				(g)Additional
			 definitions
				(1)In
			 generalSubsection (i) of such section 34, as redesignated by
			 subsection (d)(1) of this section, is amended—
					(A)in the matter
			 before paragraph (1), by striking In this section, the term— and
			 inserting In this section:;
					(B)in paragraph
			 (1)—
						(i)by inserting
			 The term before firefighter has;
			 and
						(ii)by striking
			 ; and and inserting a period;
						(C)by striking
			 paragraph (2); and
					(D)by inserting at
			 the end the following:
						
							(2)The terms
				career fire department, combination fire department,
				and volunteer fire department have the meaning given such terms in
				section
				33(a).
							.
					(2)Conforming
			 amendmentSubsection (a)(1)(A) of such section 34 is amended by
			 striking career, volunteer, and combination fire departments and
			 inserting career fire departments, combination fire departments, and
			 volunteer fire departments.
				(h)Authorization of
			 appropriations
				(1)In
			 generalSubsection (j) of such section 34, as redesignated by
			 subsection (d)(1) of this section, is amended—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)$950,000,000 for
				fiscal year 2011; and
							(9)for each of fiscal
				years 2012 through 2015, an amount equal to the amount authorized for the
				previous fiscal year increased by the percentage by which—
								(A)the Consumer Price
				Index (all items, United States city average) for the previous fiscal year,
				exceeds
								(B)the Consumer Price
				Index for the fiscal year preceding the fiscal year described in subparagraph
				(A).
								.
					(2)Administrative
			 expensesSuch subsection (j) is further amended—
					(A)by redesignating
			 paragraphs (1) through (8) as subparagraphs (A) through (H);
					(B)by striking
			 There are and inserting the following:
						
							(1)In
				generalThere are
							;
				and
					(C)by adding at the
			 end the following:
						
							(2)Administrative
				expensesOf the amounts appropriated pursuant to paragraph (1)
				for a fiscal year, the Administrator of FEMA may use not more than 5 percent of
				such amounts to cover salaries and expenses and other administrative costs
				incurred by the Administrator of FEMA to make grants and provide assistance
				under this
				section.
							.
					(3)Congressionally
			 directed spendingSuch subsection (j) is further amended by
			 adding at the end the following:
					
						(3)Congressionally
				directed spendingConsistent with the requirement in subsection
				(a) that grants under this section be awarded on a competitive basis, none of
				the funds appropriated pursuant to this subsection may be used for any
				congressionally direct spending item (as defined in paragraph 5(a) of Rule XLIV
				of the Standing Rules of the
				Senate).
						.
				(i)Technical
			 amendmentSuch section 34 is amended—
				(1)in subsection (a),
			 in paragraphs (1)(A) and (2), by striking Administrator shall
			 and inserting Administrator of FEMA shall, in consultation with the
			 Administrator,; and
				(2)by striking
			 Administrator each place it appears, other than in subsection
			 (a)(1)(A) and (a)(2), and inserting Administrator of
			 FEMA.
				(j)Clerical
			 amendmentSection 34 of such Act (15 U.S.C. 2229a) is amend by
			 striking the section heading and inserting the following:
			 Staffing for Adequate Fire
			 and Emergency Response.
			5.Sunset and
			 revival
			(a)SunsetSection
			 3 and subsections (a), (c), (d), (e), (f), (g), and (h) of section 4 are
			 repealed.
			(b)RevivalSection
			 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2229 and 2229a), amended by sections 3 and 4 of this Act, as such provisions
			 were in effect on the day before the date of the enactment of this Act, except
			 as amended by subsections (b), (i), and (j) of section 4, are hereby
			 revived.
			(c)Effective
			 dateSubsections (a) and (b) shall take effect on October 1,
			 2015.
			6.ReportNot later than September 30, 2014, the
			 Comptroller General of the United States shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Science and Technology of the House of Representatives a report on the effect
			 of the amendments made by this Act. Such report shall include the
			 following:
			(1)An assessment of
			 the effect of the amendments made by sections 3 and 4 on the effectiveness,
			 relative allocation, accountability, and administration of the grants awarded
			 under sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2229 and 2229a) after the date of the enactment of this Act.
			(2)An evaluation of
			 the extent to which the amendments made by sections 3 and 4 have enabled
			 recipients of grants awarded under such sections 33 and 34 after the date of
			 the enactment of this Act to mitigate fire and fire-related and other hazards
			 more effectively.
			
	
		1.Short titleThis Act may be cited as the
			 Fire Grants Reauthorization Act of
			 2010.
		2.Amendments to
			 definitions
			(a)In
			 generalSection 4 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203) is
			 amended—
				(1)in paragraph (3), by inserting ,
			 except as otherwise provided, after means;
				(2)in paragraph (4), by striking
			 Director means and all that follows through
			 Agency; and inserting Administrator of FEMA
			 means the Administrator of the Federal Emergency Management
			 Agency;;
				(3)in paragraph (5)—
					(A)by inserting
			 Indian tribe, after county,; and
					(B)by striking and
			 firecontrol and inserting and fire
			 control;
					(4)by redesignating
			 paragraphs (6) through (9) as paragraphs (7) through (10), respectively;
				(5)by inserting after
			 paragraph (5), the following:
					
						(6)Indian tribe
				has the meaning given that term in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b) and tribal means of
				or pertaining to an Indian
				tribe;
						;
				(6)by redesignating
			 paragraphs (9) and (10), as redesignated by paragraph (4), as paragraphs (10)
			 and (11);
				(7)by inserting after
			 paragraph (8), as redesignated by paragraph (4), the following:
					
						(9)Secretary
				means, except as otherwise provided, the Secretary of Homeland
				Security;
						;
				(8)by amending paragraph
			 (10), as redesignated by paragraph (6), to read as follows:
					
						(10)State has
				the meaning given the term in section 2 of the Homeland Security Act of 2002 (6
				U.S.C.
				101).
						.
				(b)Conforming
			 amendments
				(1)Administrator of
			 FEMAThe Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2201 et seq.) is amended by striking Director each place
			 it appears and inserting Administrator of FEMA.
				(2)Administrator of FEMA's
			 AwardSection 15 of such Act (15 U.S.C. 2214) is amended by
			 striking Director's Award each place it appears and inserting
			 Administrator's Award.
				3.Assistance to
			 firefighter grantsSection 33
			 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) is
			 amended to read as follows:
			
				33.Firefighter
				assistance
					(a)DefinitionsIn
				this section:
						(1)Available grant
				fundsThe term available grant funds, with respect
				to a fiscal year, means those funds appropriated pursuant to the authorization
				of appropriations in subsection (p)(1) for such fiscal year less any funds used
				for administrative costs pursuant to subsection (p)(2) in such fiscal
				year.
						(2)Career fire
				departmentThe term career fire department means a
				fire department that has an all-paid force of firefighting personnel other than
				paid-on-call firefighters.
						(3)Combination fire
				departmentThe term combination fire department
				means a fire department that has—
							(A)paid firefighting
				personnel; and
							(B)volunteer firefighting
				personnel.
							(4)Firefighting
				personnelThe term firefighting personnel means
				individuals, including volunteers, who are firefighters, officers of fire
				departments, or emergency medical service personnel of fire departments.
						(5)Nonaffiliated EMS
				organizationThe term nonaffiliated EMS organization
				means a public or private nonprofit emergency medical services organization
				that is not affiliated with a hospital and does not serve a geographic area in
				which the Administrator of FEMA finds that emergency medical services are
				adequately provided by a fire department.
						(6)Paid-on-callThe
				term paid-on-call with respect to firefighting personnel means
				firefighting personnel who are paid a stipend for each event to which they
				respond.
						(7)Volunteer fire
				departmentThe term volunteer fire department means
				a fire department that has an all-volunteer force of firefighting
				personnel.
						(b)Assistance
				program
						(1)AuthorityIn
				accordance with this section, the Administrator of FEMA may, in consultation
				with the Administrator of the United States Fire Administration, award—
							(A)assistance to
				firefighters grants under subsection (c); and
							(B)fire prevention and
				safety grants and other assistance under subsection (d).
							(2)Administrative
				assistanceThe Administrator of FEMA shall—
							(A)establish specific
				criteria for the selection of grant recipients under this section; and
							(B)provide assistance with
				application preparation to applicants for such grants.
							(c)Assistance to
				firefighters grants
						(1)In
				generalThe Administrator of FEMA may, in consultation with the
				chief executives of the States in which the recipients are located, award
				grants on a competitive basis directly to—
							(A)fire departments, for the
				purpose of protecting the health and safety of the public and firefighting
				personnel throughout the United States against fire, fire-related, and other
				hazards;
							(B)nonaffiliated EMS
				organizations to support the provision of emergency medical services;
				and
							(C)State fire training
				academies for the purposes described in subparagraphs (G), (H), and (I) of
				paragraph (3).
							(2)Maximum grant
				amounts
							(A)PopulationThe
				Administrator of FEMA may not award a grant under this subsection in excess of
				amounts as follows:
								(i)In the case of a
				recipient that serves a jurisdiction with 100,000 people or fewer, the amount
				of the grant awarded to such recipient shall not exceed $1,000,000 in any
				fiscal year.
								(ii)In the case of a
				recipient that serves a jurisdiction with more than 100,000 people but not more
				than 500,000 people, the amount of the grant awarded to such recipient shall
				not exceed $2,000,000 in any fiscal year.
								(iii)In the case of a
				recipient that serves a jurisdiction with more than 500,000 but not more than
				1,000,000 people, the amount of the grant awarded to such recipient shall not
				exceed $3,000,000 in any fiscal year.
								(iv)In the case of a
				recipient that serves a jurisdiction with more than 1,000,000 people but not
				more than 2,500,000 people, the amount of the grant awarded to such recipient
				shall not exceed $6,000,000 for any fiscal year.
								(v)In the case of a
				recipient that serves a jurisdiction with more than 2,500,000 people, the
				amount of the grant awarded to such recipient shall not exceed $9,000,000 in
				any fiscal year.
								(B)State fire training
				academiesThe Administrator of FEMA may not award a grant under
				this subsection to a State fire training academy in an amount that exceeds
				$1,000,000 in any fiscal year.
							(C)Aggregate
								(i)In
				generalNotwithstanding subparagraphs (A) and (B) and except as
				provided under clause (ii), the Administrator of FEMA may not award a grant
				under this subsection in a fiscal year in an amount that exceeds the amount
				that is one percent of the available grant funds in such fiscal year.
								(ii)ExceptionThe
				Administrator of FEMA may waive the limitation in clause (i) with respect to a
				grant recipient if the Administrator of FEMA determines that such recipient has
				an extraordinary need for a grant in an amount that exceeds the limit under
				clause (i).
								(3)Use of grant
				fundsEach entity receiving a grant under this subsection shall
				use the grant for one or more of the following purposes:
							(A)To train firefighting
				personnel in—
								(i)firefighting;
								(ii)emergency medical
				services and other emergency response (including response to natural disasters,
				acts of terrorism, and other man-made disasters);
								(iii)arson prevention and
				detection;
								(iv)maritime firefighting;
				or
								(v)the handling of hazardous
				materials.
								(B)To train firefighting
				personnel to provide any of the training described under subparagraph
				(A).
							(C)To fund the creation of
				rapid intervention teams to protect firefighting personnel at the scenes of
				fires and other emergencies.
							(D)To certify—
								(i)fire inspectors;
				and
								(ii)building
				inspectors—
									(I)whose responsibilities
				include fire safety inspections; and
									(II)who are employed by or
				serving as volunteers with a fire department.
									(E)To establish wellness and
				fitness programs for firefighting personnel to ensure that the firefighting
				personnel are able to carry out their duties as firefighters.
							(F)To fund emergency medical
				services provided by fire departments and nonaffiliated EMS
				organizations.
							(G)To acquire additional
				firefighting vehicles, including fire trucks and other apparatus.
							(H)To acquire additional
				firefighting equipment, including equipment for—
								(i)fighting fires with foam
				in remote areas without access to water; and
								(ii)communications,
				monitoring, and response to a natural disaster, act of terrorism, or other
				man-made disaster, including the use of a weapon of mass destruction.
								(I)To acquire personal
				protective equipment, including personal protective equipment—
								(i)prescribed for
				firefighting personnel by the Occupational Safety and Health Administration of
				the Department of Labor; or
								(ii)for responding to a
				natural disaster or act of terrorism or other man-made disaster, including the
				use of a weapon of mass destruction.
								(J)To modify fire stations,
				fire training facilities, and other facilities to protect the health and safety
				of firefighting personnel.
							(K)To educate the public
				about arson prevention and detection.
							(L)To provide incentives for
				the recruitment and retention of volunteer firefighting personnel for volunteer
				firefighting departments and other firefighting departments that utilize
				volunteers.
							(M)To support such other
				activities, consistent with the purposes of this subsection, as the
				Administrator of FEMA determines appropriate.
							(d)Fire prevention and
				safety grants
						(1)In
				generalFor the purpose of assisting fire prevention programs and
				supporting firefighter health and safety research and development, the
				Administrator of FEMA may, on a competitive basis—
							(A)award grants to fire
				departments;
							(B)award grants to, or enter
				into contracts or cooperative agreements with, national, State, local, tribal,
				or nonprofit organizations that are not fire departments and that are
				recognized for their experience and expertise with respect to fire prevention
				or fire safety programs and activities and firefighter research and development
				programs, for the purpose of carrying out—
								(i)fire prevention programs;
				and
								(ii)research to improve
				firefighter health and life safety; and
								(C)award grants to, or enter
				into contracts with, regionally accredited institutions of higher education and
				national fire service organizations or national fire safety organizations to
				support joint programs focused on reducing firefighter fatalities and non-fatal
				injuries, including programs for establishing fire safety research centers as
				the Administrator of FEMA determines appropriate.
							(2)Maximum grant
				amountA grant awarded under this subsection may not exceed
				$1,500,000 for a fiscal year.
						(3)Use of grant
				fundsEach entity receiving a grant under this subsection shall
				use the grant for one or more of the following purposes:
							(A)To enforce fire codes and
				promote compliance with fire safety standards.
							(B)To fund fire prevention
				programs.
							(C)To fund wildland fire
				prevention programs, including education, awareness, and mitigation programs
				that protect lives, property, and natural resources from fire in the
				wildland-urban interface.
							(D)In the case of a grant
				awarded under paragraph (1)(C), to fund the establishment or operation
				of—
								(i)a fire safety research
				center; or
								(ii)a program at such a
				center.
								(E)To support such other
				activities, consistent with the purposes of this subsection, as the
				Administrator of FEMA determines appropriate.
							(e)Applications for
				grants
						(1)In
				generalAn entity seeking a grant under this section shall submit
				to the Administrator of FEMA an application therefor in such form and in such
				manner as the Administrator of FEMA determines appropriate.
						(2)ElementsEach
				application submitted under paragraph (1) shall include the following:
							(A)A description of the
				financial need of the applicant for the grant.
							(B)An analysis of the costs
				and benefits, with respect to public safety, of the use for which a grant is
				requested.
							(C)An agreement to provide
				information to the national fire incident reporting system for the period
				covered by the grant.
							(D)A list of other sources
				of funding received by the applicant—
								(i)for the same purpose for
				which the application for a grant under this section was submitted; or
								(ii)from the Federal
				Government for other fire-related purposes.
								(E)Such other information as
				the Administrator of FEMA determines appropriate.
							(3)Joint or regional
				applications
							(A)In
				generalTwo or more entities may submit an application under
				paragraph (1) for a grant under this section to fund a joint program or
				initiative, including acquisition of shared equipment or vehicles.
							(B)NonexclusivityApplications
				under this paragraph may be submitted instead of or in addition to any other
				application submitted under paragraph (1).
							(C)GuidanceThe
				Administrator of FEMA shall—
								(i)publish guidance on
				applying for and administering grants awarded for joint programs and
				initiatives described in subparagraph (A); and
								(ii)encourage applicants to
				apply for grants for joint programs and initiatives described in subparagraph
				(A) as the Administrator of FEMA determines appropriate to achieve greater cost
				effectiveness and regional efficiency.
								(f)Peer review of grant
				applications
						(1)In
				generalThe Administrator of FEMA shall, after consultation with
				national fire service and emergency medical services organizations, appoint
				fire service personnel and personnel from nonaffiliated EMS organizations to
				conduct peer reviews of applications received under subsection (e)(1).
						(2)Assignment of
				reviewsIn administering the peer review process under paragraph
				(1), the Administrator of FEMA shall ensure that—
							(A)applications submitted by
				career fire departments are reviewed primarily by personnel from career fire
				departments;
							(B)applications submitted by
				volunteer fire departments are reviewed primarily by personnel from volunteer
				fire departments;
							(C)applications submitted by
				combination fire departments and fire departments using paid-on-call
				firefighting personnel are reviewed primarily by personnel from such fire
				departments; and
							(D)applications for grants
				to fund emergency medical services pursuant to subsection (c)(3)(F) are
				reviewed primarily by emergency medical services personnel, including—
								(i)emergency medical service
				personnel affiliated with fire departments; and
								(ii)personnel from
				nonaffiliated EMS organizations.
								(3)Review of applications
				for fire prevention and safety grants submitted by nonprofit organizations that
				are not fire departmentsIn conducting a review of an application
				submitted under subsection (e)(1) by a nonprofit organization described in
				subsection (d)(1)(B), a peer reviewer may not recommend the applicant for a
				grant under subsection (d) unless such applicant is recognized for its
				experience and expertise with respect to—
							(A)fire prevention or safety
				programs and activities; or
							(B)firefighter research and
				development programs.
							(4)Applicability of
				Federal Advisory Committee ActThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall not apply to activities carried out pursuant to this
				subsection.
						(g)Prioritization and
				allocation of grant awardsIn awarding grants under this section,
				the Administrator of FEMA shall—
						(1)consider the findings and
				recommendations of the peer reviews carried out under subsection (f);
						(2)consider the degree to
				which an award will reduce deaths, injuries, and property damage by reducing
				the risks associated with fire-related and other hazards;
						(3)consider the extent of
				the need of an applicant for a grant under this section and the need to protect
				the United States as a whole;
						(4)consider the number of
				calls requesting or requiring a fire fighting or emergency medical response
				received by an applicant; and
						(5)ensure that of the
				available grant funds—
							(A)not less than 25 percent
				are awarded to career fire departments;
							(B)not less than 25 percent
				are awarded to volunteer fire departments; and
							(C)not less than 25 percent
				are awarded to combination fire departments and fire departments using
				paid-on-call firefighting personnel.
							(h)Additional requirements
				and limitations
						(1)Funding for emergency
				medical servicesNot less than 3.5 percent of the available grant
				funds for a fiscal year shall be awarded under this section for purposes
				described in subsection (c)(3)(F).
						(2)Grant awards to
				nonaffiliated EMS organizationsNot more than 2 percent of the
				available grant funds for a fiscal year shall be awarded under this section to
				nonaffiliated EMS organizations.
						(3)Funding for fire
				prevention and safety grantsFor each fiscal year, not less than
				10 percent of the aggregate of grant amounts under this section in that fiscal
				year shall be awarded under subsection (d).
						(4)State fire training
				academiesNot more than 3 percent of the available grant funds
				for a fiscal year shall be awarded under subsection (c)(1)(C).
						(5)Amounts for purchasing
				firefighting vehiclesNot more than 25 percent of the available
				grant funds for a fiscal year may be used to assist grant recipients to
				purchase vehicles pursuant to subsection (c)(3)(G).
						(i)Further
				considerations
						(1)Assistance to
				firefighters grants to fire departmentsIn considering
				applications for grants under subsection (c)(1)(A), the Administrator of FEMA
				shall consider the extent to which the grant would enhance the daily operations
				of the applicant and the impact of such a grant on the protection of lives and
				property.
						(2)Applications from
				nonaffiliated EMS organizationsIn the case of an application
				submitted under subsection (e)(1) by a nonaffiliated EMS organization, the
				Administrator of FEMA shall consider the extent to which other sources of
				Federal funding are available to the applicant to provide the assistance
				requested in such application.
						(3)Awarding fire
				prevention and safety grants to certain organizations that are not fire
				departmentsIn the case of applicants for grants under this
				section who are described in subsection (d)(1)(B), the Administrator of FEMA
				shall give priority to applicants who focus on—
							(A)prevention of injuries to
				high risk groups from fire; and
							(B)research programs that
				demonstrate a potential to improve firefighter safety.
							(4)Avoiding
				duplicationThe Administrator of FEMA shall review lists
				submitted by applicants pursuant to subsection (e)(2)(D) and take such actions
				as the Administrator of FEMA considers necessary to prevent unnecessary
				duplication of grant awards.
						(j)Matching and
				maintenance of expenditure requirements
						(1)Matching requirement
				for assistance to firefighters grants
							(A)In
				generalExcept as provided in subparagraph (B), an applicant
				seeking a grant to carry out an activity under subsection (c) shall agree to
				make available non-Federal funds to carry out such activity in an amount equal
				to not less than 15 percent of the grant awarded to such applicant under such
				subsection.
							(B)Exception for entities
				serving small communitiesIn the case that an applicant seeking a
				grant to carry out an activity under subsection (c) serves a jurisdiction
				of—
								(i)more than 20,000
				residents but not more than 50,000 residents, the applicant shall agree to make
				available non-Federal funds in an amount equal to not less than 10 percent of
				the grant award to such applicant under such subsection; or
								(ii)20,000 residents or
				fewer, the applicant shall agree to make available non-Federal funds in an
				amount equal to not less than 5 percent of the grant awarded to such applicant
				under such subsection.
								(2)Matching requirement
				for fire prevention and safety grants
							(A)In
				generalAn applicant seeking a grant to carry out an activity
				under subsection (d) shall agree to make available non-Federal funds to carry
				out such activity in an amount equal to not less than 5 percent of the grant
				awarded to such applicant under such subsection.
							(B)Means of
				matchingAn applicant for a grant under subsection (d) may meet
				the matching requirement under subparagraph (A) through direct funding, funding
				of complementary activities, or the provision of staff, facilities, services,
				material, or equipment.
							(3)Maintenance of
				expendituresAn applicant seeking a grant under subsection (c) or
				(d) shall agree to maintain during the term of the grant the applicant's
				aggregate expenditures relating to the uses described in subsections (c)(3) and
				(d)(3) at not less than 80 percent of the average amount of such expenditures
				in the 2 fiscal years preceding the fiscal year in which the grant amounts are
				received.
						(4)Waiver
							(A)In
				generalExcept as provided in subparagraph (C)(ii), the
				Administrator of FEMA may waive or reduce the requirements of paragraphs (1),
				(2), and (3) in cases of demonstrated economic hardship.
							(B)Guidelines
								(i)In
				generalThe Administrator of FEMA shall establish and publish
				guidelines for determining what constitutes economic hardship for purposes of
				this paragraph.
								(ii)ConsiderationsIn
				developing guidelines under clause (i), the Administrator of FEMA shall
				consider, with respect to relevant communities, the following:
									(I)Changes in rates of
				unemployment from previous years.
									(II)Whether the rates of
				unemployment of the relevant communities are currently and have consistently
				exceeded the annual national average rates of unemployment.
									(III)Changes in percentages
				of individuals eligible to receive food stamps from previous years.
									(IV)Such other factors as
				the Administrator of FEMA considers appropriate.
									(C)Certain applicants for
				fire prevention and safety grantsThe authority under
				subparagraph (A) shall not apply with respect to a nonprofit organization
				that—
								(i)is described in
				subsection (d)(1)(B); and
								(ii)is not a fire department
				or emergency medical services organization.
								(k)Grant
				guidelines
						(1)GuidelinesFor
				each fiscal year, prior to awarding any grants under this section, the
				Administrator of FEMA shall publish in the Federal Register—
							(A)guidelines that
				describe—
								(i)the process for applying
				for grants under this section; and
								(ii)the criteria that will
				be used for selecting grant recipients; and
								(B)an explanation of any
				differences between such guidelines and the recommendations obtained under
				paragraph (2).
							(2)Annual meeting to
				obtain recommendations
							(A)In
				generalFor each fiscal year, the Administrator of FEMA shall
				convene a meeting of qualified members of national fire service organizations
				and qualified members of emergency medical service organizations to obtain
				recommendations regarding the following:
								(i)Criteria for the awarding
				of grants under this section.
								(ii)Administrative changes
				to the assistance program established under subsection (b).
								(B)Qualified
				membersFor purposes of this paragraph, a qualified member of an
				organization is a member who—
								(i)is recognized for
				expertise in firefighting or emergency medical services;
								(ii)is not an employee of
				the Federal Government; and
								(iii)in the case of a member
				of an emergency medical service organization, is a member of an organization
				that represents—
									(I)providers of emergency
				medical services that are affiliated with fire departments; or
									(II)nonaffiliated EMS
				providers.
									(3)Applicability of
				Federal Advisory Committee ActThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall not apply to activities carried out pursuant to this
				subsection.
						(l)Accounting
				determinationNotwithstanding any other provision of law, for
				purposes of this section, equipment costs shall include all costs attributable
				to any design, purchase of components, assembly, manufacture, and
				transportation of equipment not otherwise commercially available.
					(m)Eligible grantee on
				behalf of Alaska native villagesThe Alaska Village Initiatives,
				a non-profit organization incorporated in the State of Alaska, shall be
				eligible to apply for and receive a grant or other assistance under this
				section on behalf of Alaska Native villages.
					(n)Training
				standardsIf an applicant for a grant under this section is
				applying for such grant to purchase training that does not meet or exceed any
				applicable national voluntary consensus standards developed under section 647
				of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747), the
				applicant shall submit to the Administrator of FEMA an explanation of the
				reasons that the training proposed to be purchased will serve the needs of the
				applicant better than training that meets or exceeds such standards.
					(o)Ensuring effective use
				of grants
						(1)AuditsThe
				Administrator of FEMA may audit a recipient of a grant awarded under this
				section to ensure that—
							(A)the grant amounts are
				expended for the intended purposes; and
							(B)the grant recipient
				complies with the requirements of subsection (j).
							(2)Performance
				assessment
							(A)In
				generalThe Administrator of FEMA shall develop and implement a
				performance assessment system, including quantifiable performance metrics, to
				evaluate the extent to which grants awarded under this section are furthering
				the purposes of this section, including protecting the health and safety of the
				public and firefighting personnel against fire and fire-related hazards.
							(B)ConsultationThe
				Administrator of FEMA shall consult with fire service representatives and with
				the Comptroller General of the United States in developing the assessment
				system required by subparagraph (A).
							(3)Annual reports to
				Administrator of FEMAThe recipient of a grant awarded under this
				section shall submit to the Administrator of FEMA an annual report describing
				how the recipient used the grant amounts.
						(4)Annual reports to
				Congress
							(A)In
				generalNot later than September 30, 2011, and each year
				thereafter through 2015, the Administrator of FEMA shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Science and Technology of the House of Representatives a report
				that provides—
								(i)information on the
				performance assessment system developed under paragraph (2); and
								(ii)using the performance
				metrics developed under such paragraph, an evaluation of the effectiveness of
				the grants awarded under this section.
								(B)Additional
				informationThe report due under subparagraph (A) on September
				30, 2014, shall also include recommendations for legislative changes to improve
				grants under this section, including recommendations as to whether the
				provisions described in section 5(a) of the Fire Grants Reauthorization Act of 2010
				should be extended to apply on and after the date described in such
				section.
							(p)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to carry out this
				section—
							(A)$950,000,000 for fiscal
				year 2011; and
							(B)for each of fiscal years
				2012 through 2015, an amount equal to the amount authorized for the previous
				fiscal year increased by the percentage by which—
								(i)the Consumer Price Index
				(all items, United States city average) for the previous fiscal year,
				exceeds
								(ii)the Consumer Price Index
				for the fiscal year preceding the fiscal year described in clause (i).
								(2)Administrative
				expensesOf the amounts appropriated pursuant to paragraph (1)
				for a fiscal year, the Administrator of FEMA may use not more than 5 percent of
				such amounts for salaries and expenses and other administrative costs incurred
				by the Administrator of FEMA in the course of awarding grants and providing
				assistance under this section.
						(3)Congressionally
				directed spendingConsistent with the requirements in subsections
				(c)(1) and (d)(1) that grants under those subsections be awarded on a
				competitive basis, none of the funds appropriated pursuant to this subsection
				may be used for any congressionally directed spending item (as such term is
				defined in paragraph 5(a) of rule XLIV of the Standing Rules of the
				Senate).
						.
		4.Staffing for adequate
			 fire and emergency response
			(a)Improvements to hiring
			 grants
				(1)Term of
			 grantsSubsection (a)(1)(B) of section 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a) is amended by striking
			 4 years and inserting 3 years.
				(2)Limitation on portion
			 of costs of hiring firefightersSubsection (a)(1)(E) of such
			 section 34 is amended by striking not exceed— and all that
			 follows through the period and inserting not exceed 75 percent in any
			 fiscal year..
				(b)Clarification regarding
			 eligible entities for recruitment and retention grantsThe second
			 sentence of subsection (a)(2) of such section 34 is amended by striking
			 organizations on a local or statewide basis and inserting
			 national, State, local, or tribal organizations.
			(c)Maximum amount for
			 hiring firefighterParagraph (4) of subsection (c) of such
			 section 34 is amended to read as follows:
				
					(4)The amount of funding
				provided under this section to a recipient fire department for hiring a
				firefighter in any fiscal year may not exceed 75 percent of the usual annual
				cost of a first-year firefighter in that department at the time the grant
				application was
				submitted.
					.
			(d)WaiversSuch
			 section 34 is further amended—
				(1)by redesignating
			 subsections (d) through (i) as subsection (e) through (j), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Waivers
							(1)In
				generalIn a case of demonstrated economic hardship, the
				Administrator of FEMA may—
								(A)waive the requirements of
				subsection (a)(1)(B)(ii) or subsection (c)(1); or
								(B)waive or reduce the
				requirements in subsection (a)(1)(E) or subsection (c)(2).
								(2)Guidelines
								(A)In
				generalThe Administrator of FEMA shall establish and publish
				guidelines for determining what constitutes economic hardship for purposes of
				paragraph (1).
								(B)ConsiderationsIn
				developing guidelines under subparagraph (A), the Administrator of FEMA shall
				consider, with respect to relevant communities, the following:
									(i)Changes in rates
				of unemployment from previous years.
									(ii)Whether the rates of
				unemployment of the relevant communities are currently and have consistently
				exceeded the annual national average rates of unemployment.
									(iii)Changes in percentages
				of individuals eligible to receive food stamps from previous years.
									(iv)Such other factors as
				the Administrator of FEMA considers
				appropriate.
									.
				(e)Improvements to
			 performance evaluation requirementsSubsection (e) of such
			 section 34, as redesignated by subsection (d)(1) of this section, is amended by
			 inserting before the first sentence the following:
				
					(1)In
				generalThe Administrator of FEMA shall establish a performance
				assessment system, including quantifiable performance metrics, to evaluate the
				extent to which grants awarded under this section are furthering the purposes
				of this section.
					(2)Submission of
				information
					.
			(f)Report
				(1)In
			 generalSubsection (f) of such section 34, as redesignated by
			 subsection (d)(1) of this section, is amended by striking The
			 authority and all that follows through Congress
			 concerning and inserting the following: Not later than September
			 30, 2014, the Administrator of FEMA shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Science
			 and Technology of the House of Representatives a report on.
				(2)Conforming
			 amendmentThe heading for such subsection (f) is amended by
			 striking Sunset and
			 reports and inserting Report.
				(g)Additional
			 definitions
				(1)In
			 generalSubsection (i) of such section 34, as redesignated by
			 subsection (d)(1) of this section, is amended—
					(A)in the matter before
			 paragraph (1), by striking In this section, the term— and
			 inserting In this section:;
					(B)in paragraph (1)—
						(i)by inserting The
			 term before firefighter has; and
						(ii)by striking ;
			 and and inserting a period;
						(C)by striking paragraph
			 (2); and
					(D)by inserting at the end
			 the following:
						
							(2)The terms career
				fire department, combination fire department, and
				volunteer fire department have the meaning given such terms in
				section
				33(a).
							.
					(2)Conforming
			 amendmentSubsection (a)(1)(A) of such section 34 is amended by
			 striking career, volunteer, and combination fire departments and
			 inserting career fire departments, combination fire departments, and
			 volunteer fire departments.
				(h)Authorization of
			 appropriations
				(1)In
			 generalSubsection (j) of such section 34, as redesignated by
			 subsection (d)(1) of this section, is amended—
					(A)in paragraph (6), by
			 striking and at the end;
					(B)in paragraph (7), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(8)$950,000,000 for fiscal
				year 2011; and
							(9)for each of fiscal years
				2012 through 2015, an amount equal to the amount authorized for the previous
				fiscal year increased by the percentage by which—
								(A)the Consumer Price Index
				(all items, United States city average) for the previous fiscal year,
				exceeds
								(B)the Consumer Price Index
				for the fiscal year preceding the fiscal year described in subparagraph
				(A).
								.
					(2)Administrative
			 expensesSuch subsection (j) is further amended—
					(A)in paragraph
			 (9), as added by paragraph (1) of this subsection, by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the
			 left margin of such clauses, as so redesignated, 2 ems to the right;
					(B)by redesignating
			 paragraphs (1) through (9) as subparagraphs (A) through (I), respectively, and
			 moving the left margin of such subparagraphs, as so redesignated, 2 ems to the
			 right;
					(C)by striking There
			 are and inserting the following:
						
							(1)In
				generalThere are
							;
				and
					(D)by adding at the end the
			 following:
						
							(2)Administrative
				expensesOf the amounts appropriated pursuant to paragraph (1)
				for a fiscal year, the Administrator of FEMA may use not more than 5 percent of
				such amounts to cover salaries and expenses and other administrative costs
				incurred by the Administrator of FEMA to make grants and provide assistance
				under this
				section.
							.
					(3)Congressionally
			 directed spendingSuch subsection (j) is further amended by
			 adding at the end the following:
					
						(3)Congressionally
				directed spendingConsistent with the requirement in subsection
				(a) that grants under this section be awarded on a competitive basis, none of
				the funds appropriated pursuant to this subsection may be used for any
				congressionally direct spending item (as defined in paragraph 5(a) of Rule XLIV
				of the Standing Rules of the
				Senate).
						.
				(i)Technical
			 amendmentSuch section 34 is amended—
				(1)in subsection (a), in
			 paragraphs (1)(A) and (2), by striking Administrator shall and
			 inserting Administrator of FEMA shall, in consultation with the
			 Administrator,; and
				(2)by striking
			 Administrator each place it appears, other than in subsection
			 (a)(1)(A) and (a)(2), and inserting Administrator of
			 FEMA.
				(j)Clerical
			 amendmentSection 34 of such Act (15 U.S.C. 2229a) is amended by
			 striking Expansion of
			 pre-September 11, 2001, fire grant program and
			 inserting the following: Staffing for Adequate Fire and Emergency
			 Response.
			5.Sunset and prior
			 provisions
			(a)SunsetSection
			 3 and subsections (a), (c), (d), (e), (f), (g), and (h) of section 4, and the
			 amendments made by such section and subsections shall not apply on or after
			 October 1, 2015.
			(b)Application of prior
			 lawOn and after October 1, 2015, sections 33 and 34 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a) are
			 amended to read as such sections read on the day before the date of the
			 enactment of this Act, except that the amendments made by subsections (b), (i),
			 and (j) of section 4 shall continue to apply to such section 34.
			6.ReportNot later than September 30, 2014, the
			 Comptroller General of the United States shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Science and Technology of the House of Representatives a report on the effect
			 of the amendments made by this Act. Such report shall include the
			 following:
			(1)An assessment of the
			 effect of the amendments made by sections 3 and 4 on the effectiveness,
			 relative allocation, accountability, and administration of the grants awarded
			 under sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2229 and 2229a) after the date of the enactment of this Act .
			(2)An evaluation of the
			 extent to which the amendments made by sections 3 and 4 have enabled recipients
			 of grants awarded under such sections 33 and 34 after the date of the enactment
			 of this Act to mitigate fire and fire-related and other hazards more
			 effectively.
			
	
		July 28, 2010
		Reported with an amendment
	
